—Determination of respondent Police Commissioner dated August 31, 1998, finding that petitioner failed and neglected to comply with an order of a superior, officer, and directing that he forfeit 15 vacation days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Wetzel, J.], entered March 18, 1999) dismissed, without costs.
Substantial evidence, namely, the testimony of petitioner’s superior officer, supports the finding, essentially one of credibility, that petitioner did not obey the superior officer’s order to leave the radio room (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty imposed does not shock our sense of fairness. Concur — Nardelli, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.